Citation Nr: 1510301	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971 with combat service in the Republic of Vietnam from April 1971 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from March 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   While the Veteran initially requested a personal hearing in connection with his appeal, he later withdrew this hearing request. 

The claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that a bilateral leg disability is not related to service, arthritis in any of the joints of the legs did not manifest itself to a compensable degree in the first post-service year, and it was not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in October 2008, prior to the March 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decisions, the statements of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from Denver VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

VA provided the Veteran with VA examinations in April 2014.  Moreover, the Board finds these examinations are adequate to adjudicate the claim because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiners provided opinions as to the diagnoses and origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran is seeking service connection for a bilateral leg disability.  He contends his bilateral leg disability is due to the airborne school training he undertook to become a paratrooper. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its' implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with the following: right knee degenerative joint disease status post total 2002 knee arthroplasty; left knee superior patellar tendonopathy; idiopathic autonomic neuropathy involving the soles of the feet due to incomplete mild paralysis of the posterior tibial nerve; anterior upper leg dysesthesia status due to incomplete mild paralysis of the internal saphenous nerve; right and left ankle degenerative joint disease; bilateral first metatarsal phalangeal degenerative joint disease; and right foot gout.  See VA examinations dated April 2014.  

As to service incurrence under 38 C.F.R. § 3.303(a), service records show that the Veteran attended airborne school, served in the Republic of Vietnam from April 1971 to August 1971, and his awards and decorations include the Combat Infantry Badge and a Parachutist Badge.  Service treatment records also show his complaints and treatment right ankle and foot inflammation and tenderness diagnosed as a boil and cellulitis in June 1971 and well as a left foot boil in June 1971.  Moreover, the Board finds that the Veteran is competent to report on observable problems, such as leg injuries during parachutist training as well as a subsequent problem with pain and lost motion, because the injury and subsequent symptoms are observable by a lay person.  See Davidson.

However, the Veteran does not report the onset of any of his problems or any pertinet injury during combat in the Republic of Vietnam and the record does not show that he injured either leg while in combat in the Republic of Vietnam.  Therefore, the Board finds that the Court's holding in Reeves does not apply to the current appeal despite the Veteran's receipt of the Combat Infantry Badge and therefore his status as a 38 U.S.C.A. § 1154(b) combat Veteran.  

Moreover, service treatment records, including the November 1971 separation examination, are otherwise negative for an injury to either leg or complaints, diagnoses, or treatment for disorders of either leg.  In fact, when examined for separation in November 1971 the Veteran neither reported a history of a leg injury and examination of the lower extremities and feet was normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   Further, while the Veteran as a lay person is competent to report on his symptoms of a bilateral leg disability, the Board finds that he is not competent to provide a diagnosed because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the examination, which are negative for a diagnosis of a bilateral leg disability than any claim by the appellant that he had problems with this disability while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a bilateral leg disability while on active duty.  Accordingly, the Board finds that entitlement to service connection for a bilateral leg disability must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty, despite his being a parachutist, and despite his being a combat Veteran.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in any of the joints of the legs in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for a bilateral leg disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and the first complaints, diagnoses, or treatment for leg disabilities in 2002 to be evidence against finding continuity.  

Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of a bilateral leg disability such as pain and lost motion.  See Davidson.  However, upon review of the claims file, the Board finds that the lay accounts from the Veteran that he has had this disability since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service separation examination in which he did not report a history of leg problems and which, on examination, specifically found that his lower extremities and feet were normal.  Also as to the lay claims from the Veteran found in the record, the Board notes that there is an obvious incentive to report a history favorable to the claim, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to an in-service injury until after he filed this claim for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for a bilateral leg disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of a bilateral leg disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the April 2014 VA examiners opined that there is no such relationship.  

As to the bilateral knee disabilities, the examiner opined that his current disabilities were less likely than not incurred in or caused by the claimed in-service injury because his service treatment records, including his separation examination, do not show any knee condition or treatment; there are no medical records from 1971 to 2004, a 33 year span during which no chronicity of a knee problem is documented; and the Veteran worked in jobs where he was mostly on his feet, in sales and at a prison, for 30+ years and his weight which was at the high obesity level puts great stress on the knees. 

As to the bilateral ankle disabilities, the examiner opined that his current disabilities were less likely than not incurred in or caused by the claimed in-service injury because the only ankle condition in his service treatment records is a cellulitis that was successfully treated without sequela; his November 1971 separation physical reported no ongoing ankle condition; there are no medical records available for review from 1971 until 2014, a 43 year span, to show any chronicity of an ankle condition; his mild degenerative joint disease is likely due to aging; and his significant obesity likely affected his ankles because they bear the stress related to excess weight. 

As to the bilateral feet disabilities, the examiner opined that his current disabilities were less likely than not incurred in or caused by the claimed in-service injury because his service treatment records, including the November 1971 separation physical, do not show any foot conditions and he retired in 2006 after being on his feet for much of his work life working in sales.

As to the bilateral lower extremity adverse neurological symptomatology, the examiner opined that his current disabilities were less likely than not incurred in or caused by the claimed in-service injury because "[h]is PCP does document 'idiopathic autonomic neuropathy' and peripheral vascular disease with edema; those conditions can cause sensory dysfunction.  He did not have PVD during service, so it is less likely than not that his sensory issues of the feet are due to a service injury.  It is more likely cause by his severe obesity and resultant circulatory problems, plus his autonomic neuropathy, have caused the numbness on the soles of his feet."  It was also opined that "[s]ensory changes due to damage to the infrapatellar branch of the saphenous nerve during total knee joint arthroplasty is a common occurrence." 

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran that a bilateral leg disability was caused by his military service, the Board finds the April 2014 VA examiners' opinions more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing a chronic bilateral leg disability requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that this disorder is caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that a bilateral leg disability was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection a bilateral leg disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As for secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and his service connected diabetes mellitus.  See 38 U.S.C.A. § 1110; Allen.  Specifically, while the January 2011 VA examiner opined that the Veteran's foot numbness was consistent with diabetic neuropathy, neither that examiner or the subsequent April 2014 examiner diagnosed him with diabetic neuropathy.  In fact, the April 2014 VA examiner opined that the Veteran did not have the stocking pattern of diabetic neuropathy and this medical opinion is not contradicted by any other medical evidence of record.  Colvin.
As to the lay claims from the Veteran, he does not claim his bilateral leg disability was caused by his service-connected diabetes mellitus and, even if he did, the Board finds such a claim lacks probative value because he does not have the required medical knowledge.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that a bilateral leg disability was not caused by his service-connected diabetes mellitus secondary service connection is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

Accordingly, the Board must conclude that entitlement to service connection for a bilateral leg disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a bilateral leg disability is denied.


REMAND

As to the claim of service connection for bilateral hearing loss, in June 2010 the Veteran filed a notice of disagreement to the January 2010 rating decision that denied this claim.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED to the AOJ for the following action:

The AOJ should issue a SOC as to the claim of service connection for bilateral hearing loss.  Only if the Veteran thereafter perfects an appeal as to this claim, should it be returned for review by the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


